It appearing that the above-named attorney is a member of the Bar of this Court, that she has been disbarred from the practice of law by the Supreme Court of the United States, the United States Court of Appeals for the Second Circuit, the United States District Courts for the Eastern and Southern Districts of New York, and the Supreme Court of the State of New York, Appellate Division, Second Judicial Department, and that pursuant to Rule 15(b), Rules of Practice and Procedure, U.S. Court of Appeals for the Armed Forces, said attorney was suspended from the practice of law before this Court and was directed to show cause why she should not be disbarred, and having carefully considered the answer she submitted with enclosures, the request for a hearing, the serious nature of her misconduct, including the conviction of the offense of criminal contempt of court, and that her response did not raise material questions of fact necessitating a hearing, the request for a hearing is denied and Ruth M. Pollack is hereby disbarred from the practice of law before this Court effective the date of this Order.